DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 9 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9-10, 16, 18, 24, and 28 have been amended.
Claims 2, 11-15, 17, 25-27, and 29-30 are cancelled.
Claims 3-8, and 19-23 are original / previously presented.
Claim 31 is new.
Claims 1, 3-10, 16, 18-24, 28, and 31 are currently pending and have been examined.

Response to Arguments
Regarding the previous objections of claims 16, 25, 28, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objections is rescinded.  However, note that amendments have prompted additional objections to claims 16 and 28.
Regarding the previous 35 USC 112(a) rejection of claims 11-15, and 25-27 the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.  
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-10, 16, 18-24, and 28 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “the present claims are not directed to methods of organizing human activity as alleged… Applicant respectfully disagrees and submits that the present claims are not directed to any of the enumerated methods of organizing human activity as set forth in the October 2019 update” (Remarks pg. 12-13).  Examiner disagrees. The steps of controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control, receiving a boarding pass, and validating the boarding pass represent methods of organizing human activities.  These limitations are analogous to people / parties controlling and performing responsibilities associated with departure of flights such as completing check in processes for a passenger, preparing passenger validation information for boarding, and determining whether local vs. remote parties will assume responsibility for flights / check-in / validating based on rules. The computer elements in these limitations do not preclude the steps from practically being performed by a person, since the computer elements here are merely being used as a tool to perform manual processes (e.g. a person can control departure of a flight, a person can form passenger data that needs to be used for later validation, a person can evaluate whether data was present or not to determine an availability status, a person can decide responsibilities and communication between one resource and another, a person can receive a boarding pass, a person can manually evaluate a boarding pass against stored data). These limitations also represent the enumerated subgroupings of certain methods of organizing human activities outlined in MPEP 2106.04(a).  For example: fundamental economic practices are represented by controlling departure of the flight; mitigating risk is represented by controlling departure of the flight; assuming responsibility for the flight, and reconfiguring to communicate with the local instead of central departure control; commercial interaction is represented by handling check-ins, and receiving a boarding pass; business relations is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control, receiving a boarding pass, and validating the boarding pass; managing personal behavior or relationships or interactions between people is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central, receiving a boarding pass, and validating the boarding pass; and following rules or instructions is represented by recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control.  Since there are claim limitations, under their broadest reasonable interpretation, that cover certain methods of organizing human activity (e.g. these limitations represent fundamental economic practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then the claim falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.  This argument is not persuasive.
Applicant argues the claims are eligible because “the claims relate to technical solutions for computerized systems and methods for providing continuous airline boarding services when faced with technical problems occurring in network system and computing architectures” (Remarks pg. 12).  Examiner disagrees. The claims represent a generic implementation of organizing human activities / mental processes merely ‘applied’ by generic / general purpose computers which is not a practical application or significantly more in MPEP 2106.05(f), hence this is not a technical solution that warrants an improvement to a technical field in MPEP 2106.05(a). At best, the claims are more directed towards solving a business / entrepreneurial problem (i.e. how to complete passenger check-in processes preparing passenger validation information for boarding and distribute the information to parties that may assume responsibility of flight activities (locally or remotely) including check-in and validating boarding passes) that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem with a particular, technical solution.  This argument is not persuasive.
Applicant argues that the claims are eligible because they do not recite Fundamental Economic Practices or Principles noting “the October 2019 Update sets forth examples including local processing of payments for remotely purchases goods, using marking affixed to the outside of a mail object to communicate information about the mail object, and placing an order based on displayed marketing information.  Contrary to the exemplary cases from the October 2019 Update, exemplary claim 1 does not locally process something for a remote transaction.  Rather, claim 1 sets forth a system for redundantly controlling a boarding process by handling off responsibility for boarding form a central departure control system to a local departure control system on recognition of the non-availability of communications with the central departure control system” (Remarks pg. 12-13).  Examiner disagrees. First, note that controlling departure of the flight is a fundamental economic practice since it is associated with how an individual or business makes choices about how to manage resources.  Hence, the claims recite a fundamental economic practice.  Second, the argued description of ‘redundantly controlling a boarding process by handling off responsibility for boarding form a central departure control system to a local departure control system on recognition of the non-availability of communications with the central departure control system’ represents managing personal behavior or interactions between people and following rules or instructions (i.e. changing responsibilities based on a rule), which are also organizing human activities. This argument is not persuasive.
Applicant argues that the claims are eligible because they do not recite commercial or legal interactions because “the October 2019 Update describes Commercial or Legal Interactions as subject matter relating to agreements in the form of contracts, legal obligations, advertising or sales activities or behavior, and business relations.  Claim 1 does not set forth any of these aspects and as such cannot be directed to commercial or legal interactions.  Rather, claim 1 sets forth a system for redundantly controlling electronic verification of boarding passes by handing off responsibility for boarding from a central departure control system to a local departure control system on recognition of the non-availability of communications with the central departure control system including through the use of data management functionality to enable the system’s ability to continue when the central departure control system is unavailable” (Remarks pg. 13).  Examiner disagrees. Note that commercial interaction is represented by handling check-ins, and receiving a boarding pass noting that these limitations are associated with commercial activities including a passenger checking in and boarding a flight; and business relations is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control, receiving a boarding pass, and validating the boarding noting that these limitations are associated with business activities or correspondence with a business and either another business entity or a customer.  Hence, the claims recite commercial interactions and business relations.  This argument is not persuasive.
Applicant argues that the claims are eligible because “the claims are not related to the behavior of a person or relationship or interactions between people” and “In contrast to human interactions between people, exemplary claim 1 sets forth a network communications infrastructure that can redundantly controlling electronic verification of boarding passes by handing off responsibility for boarding from a central departure control system to a local departure control system including advanced data management to enable the system’s ability to continue when the central departure control system is unavailable” (Remarks pg. 13-14).  Examiner disagrees.  Note that managing personal behavior or relationships or interactions between people is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central, receiving a boarding pass, and validating the boarding pass such that each of these steps represent activities that either a person or people can perform themselves (e.g. a person can control departure of a flight, a person can form passenger data that needs to be used for later validation, a person can evaluate whether data was present or not to determine an availability status of another person, a person can decide responsibility between one resource and another, a person can manage passenger check-ins, a person can receive a boarding pass, a person can manually evaluate a boarding pass against stored data).  Since these limitations represent activities that either a person or people can perform themselves, the claims represent the subgrouping of managing personal behavior or relationships or interactions between people, and organizing human activities.  This argument is not persuasive.
Regarding the previous 35 USC 103 rejection of claims 1, 3-10, 16, 18-24, 28-30, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 7 June 2019 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: check-in equipment in claims 16, 18-24, and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 10, 16, 28, 31 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the limitation “transferring the passenger data message back to the central departure control systems” however there is only a ‘central departure control system’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘system’, the Office recommends amending ‘systems’ to ‘system’ to preclude an interpretation of indefiniteness.
Claim 10:
Claim 10 includes the limitation “transferring the passenger data message back to the central departure control systems” however there is only a ‘central departure control system’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘system’, the Office recommends amending ‘systems’ to ‘system’ to preclude an interpretation of indefiniteness.
Claim 16:
Claim 16 include the limitation “transfer the passenger data message back to the central departure control systems” however there is only a ‘central departure control system’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘system’, the Office recommends amending ‘systems’ to ‘system’ to preclude an interpretation of indefiniteness.
Claim 28:
Claim 28 includes the limitation “transferring the passenger data message back to the central departure control systems” however there is only a ‘central departure control system’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘system’, the Office recommends amending ‘systems’ to ‘system’ to preclude an interpretation of indefiniteness.
Claim 31:
Claim 31 include the limitation “receiving, via a terminal separate from the first local departure control system, a boarding pass of one of the at least one passengers” however there is only ‘at least one passenger’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘passenger’, the Office recommends amending ‘passengers’ to ‘passenger’ to preclude an interpretation of indefiniteness.
Claim 31 includes the limitation “transferring the passenger data message back to the central departure control systems” however there is only a ‘central departure control system’ previously referenced in the claim.  Since this is likely a misspelling of the word ‘system’, the Office recommends amending ‘systems’ to ‘system’ to preclude an interpretation of indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31:
Claim 31 recites the limitation "the flight" in line 37.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is referring to the first flight (introduced in claim 31 line 10) or the second flight (introduced in claim 31 line 12).  For the purpose of examination, this will be interpreted as referring to the first flight (claim 31 line 10).  Also note that line 38 also refers to ‘the flight’.
Claim 31 recites the limitation "the passenger data message" in line 41.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is referring to the first passenger data message (introduced in claim 31 line 9) or the second passenger data message (introduced in claim 31 line 11).  For the purpose of examination, this will be interpreted as referring to the first passenger data message (claim 31 line 9).  Also note that line 43 also refers to ‘the passenger data message’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 16, 18-24, 28, and 31:
Claims 1, 3-10, 16, 18-24, 28, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-10, 16, 28, and 31 recite a method; and claims 16, 18-24 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1, 3-10, 16, 18-24, 28, and 31 recite an abstract idea. 
Independent claims 1 and 10 recite: a central [entity] being responsible for controlling departure of the flight; forming, from the check-in information, a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; in response to data or health not being received from the central [entity] for a predetermined period of time, recognizing a non-availability of communications with the central [entity]; on recognition of the non-availability of communications with the central [entity], assuming, via the local [entity], responsibility for the flight by handling check-ins occurring after assuming responsibility by reconfiguring check-in [entity] to communicate with the local [entity] instead of the central [entity]; receiving a boarding pass of the passenger; validating, via the local [entity], the boarding pass of the passenger against the passenger information for boarding the flight for which the passenger is checked-in.
Independent claim 16 recites: a central [entity] controlling departure of flights from a plurality of airports, and each local [entity] controlling departure of flights from an individual airport, the central [entity] being responsible for controlling departure of the flight; generate a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; check-in [entity] reconfigure to communicate with the local [entity] instead of the central [entity] in response to receiving a message that the central [entity] is unavailable and the local [entity] has assumed responsibility; in response to data or health not being received from the central [entity] for a predetermined period of time, recognize a non-availability of communications with the central [entity]; and on recognition, assume responsibility for the flight by checking-in unchecked-in passengers after assuming responsibility.
Independent claim 28 recites: the central [entity] being responsible for controlling departure of the flight; forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; in response to data or health not being received from the central [entity] for a predetermined period of time, recognizing a non-availability of communications with the central [entity]; reconfiguring check-in [entity] to communicate with the local [entity] instead of the central [entity]; the local [entity] to assume responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central [entity]; validating the passenger boarding pass against the passenger data message for boarding the flight for which the passenger is checked-in.
Independent claim 31 recites: forming, from check-in information for a plurality of flights from a plurality of airports and via the central departure control system, a plurality of passenger data messages for at least one passenger, the plurality of passenger data messages comprising information necessary to validate the at least one passenger to which it relates for boarding the plurality of flights for which the at least one passenger is checked-in; in response to data or health not being received from the central [entity] for a predetermined period of time, recognizing a non-availability of communications with the central [entity]; on recognition of the non-availability of communications with the central [entity] from the first local [entity], assuming, via the first local [entity], responsibility for the first flight by handling check-ins occurring after assuming responsibility by reconfiguring check-in [entity] to communicate with the first local [entity] instead of the central [entity]; on recognition of the non-availability of communications with the central [entity] from the second local [entity], assuming, via the second local [entity], responsibility for the first flight by handling check-ins occurring after assuming responsibility by reconfiguring other check-in [entity] to communicate with the second local [entity] instead of the central [entity]; receiving a boarding pass of one of the at least one passengers; validating, via the first local [entity], the boarding pass against passenger information stored at the first local departure control system for boarding the flight for which the at least one passenger is checked-in.
The claims as a whole recite methods of organizing human activities and mental processes.
First, the limitations of claims 1 and 10 including the central departure control system being responsible for controlling departure of the flight; forming, from the check-in information, a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, automatically recognizing a non-availability of communications with the central departure control system; on recognition of the non-availability of communications with the central departure control system, assuming, via the local departure control system, responsibility for the flight by handling check-ins occurring after assuming responsibility by reconfiguring check-in equipment to communicate with the local departure control system instead of the central departure control system; receiving, via a terminal separate from the local departure control system / database, a boarding pass of the passenger, wherein the check-in equipment comprises the terminal; validating, via the local departure control system / database, the boarding pass of the passenger against the passenger information stored at the local departure control system / database for boarding the flight for which the passenger is checked-in; the limitations of claim 16 including a central departure control system for controlling departure of flights from a plurality of airports, and a plurality of local departure systems, each local departure control system for controlling departure of flights from an individual airport, the central departure control system being responsible for controlling departure of the flight; wherein the central departure control system… is arranged to:… generate a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; check-in equipment configured to automatically reconfigure itself to communicate with the local departure control system instead of the central departure control system in response to receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility; and wherein the local departure control systems are configured to: in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, recognize a non-availability of communications with the central departure control system; and on recognition, assume responsibility for the flight by checking-in unchecked-in passengers via a terminal after assuming responsibility; the limitations of claim 28 including the central departure control system being responsible for controlling departure of the flight; forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which the passenger is checked-in; in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, recognizing a non-availability of communications with the central departure control system; on recognition of the non-availability of communications with the central departure control system: reconfiguring check-in equipment to communicate with the local departure control system instead of the central departure control system; for the local departure control system to assume responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central departure control system; and validating, via the systems connected to the local area network, the passenger boarding pass against the passenger data message stored in the secure database for which access is provided for boarding the flight for which the passenger is checked-in; the limitations of claim 31 including forming, from check-in information for a plurality of flights from a plurality of airports and via the central departure control system, a plurality of passenger data messages for at least one passenger, the plurality of passenger data messages comprising information necessary to validate the at least one passenger to which it relates for boarding the plurality of flights for which the at least one passenger is checked-in; in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, automatically recognizing a non-availability of communications with the central departure control system; on recognition of the non-availability of communications with the central departure control system from the first local departure control system, assuming, via the first local departure control system, responsibility for the first flight by handling check-ins occurring after assuming responsibility by reconfiguring check-in equipment to communicate with the first local departure control system instead of the central departure control system;
on recognition of the non-availability of communications with the central departure control system from the second local departure control system, assuming, via the second local departure control system, responsibility for the second flight by handling check-ins occurring after assuming responsibility by reconfiguring other check-in equipment to communicate with the second local departure control system instead of the central departure control system; receiving, via a terminal separate from the first local departure control system, a boarding pass of one of the at least one passengers, wherein the check-in equipment comprises the terminal; and validating, via the first local departure control system, the boarding pass against passenger information stored at the first local departure control system for boarding the flight for which the at least one passenger is checked-in are methods of organizing human activities.  For instance, each of claims 1, 10, 16, 28, and 31 represent people / parties controlling and performing responsibilities associated with departure of flights such as completing check in processes for a passenger, preparing passenger validation information for boarding, and determining whether local vs. remote parties will assume responsibility for flights / check-in / validating based on rules. Other than reciting generic computer components, such as a central departure control system, local departure control system(s) / local database, terminal, check-in equipment / other check-in equipment, and systems nothing in these claim limitations preclude the steps from practically being performed by a person / people. These limitations also represent the enumerated subgroupings of organizing human activity. For example: fundamental economic practices are represented by controlling departure of the flight; mitigating risk is represented by controlling departure of the flight; assuming responsibility for the flight, and reconfiguring to communicate with the local instead of central departure control; commercial interaction is represented by handling check-ins, and receiving a boarding pass; business relations is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control, receiving a boarding pass, and validating the boarding pass; managing personal behavior or relationships or interactions between people is represented by controlling departure of the flight, forming / generating a passenger data message, recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central, receiving a boarding pass, and validating the boarding pass; and following rules or instructions is represented by recognizing a non-availability of communications, assuming responsibility for the flight, handling check-ins, reconfiguring to communicate with the local instead of central departure control.  If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations the limitations of claims 1 and 10 including in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, automatically recognizing a non-availability of communications with the central departure control system; validating, via the local departure control system / database, the boarding pass of the passenger against the passenger information stored at the local departure control system / database for boarding the flight for which the passenger is checked-in; the limitations of claim 16 including in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, recognize a non-availability of communications with the central departure control system; the limitations of claim 28 including in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, recognizing a non-availability of communications with the central departure control system; and validating, via the systems connected to the local area network, the passenger boarding pass against the passenger data message stored in the secure database for which access is provided for boarding the flight for which the passenger is checked-in;  the limitations of claim 31 including in response to a data signal or a health signal not being received from the central departure control system for a predetermined period of time, automatically recognizing a non-availability of communications with the central departure control system; and validating, via the first local departure control system, the boarding pass against passenger information stored at the first local departure control system for boarding the flight for which the at least one passenger is checked-in as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a departure control system / database, and terminal, nothing in the claim elements preclude these active steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, recognizing in the context of this claim encompasses a user manually observing data is not present and evaluating / judging that it has not been present within a predetermined period of time; and validating in the context of this claim encompasses a user manually evaluating and judging a boarding pass against another data source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: central departure control system, local departure control system, terminal; claim 10: central departure control system, local databases, terminal; claim 16: central departure control system, plurality of local departure control systems; claim 28: central departure control system, local departure control system, systems; claim 31: central departure control system, first / second local departure control system, terminal, check-in equipment) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 10, 16, and 28 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. central departure control system, local departure control system / local database / first local departure control system / second local departure control system, terminal, check-in equipment / other check-in equipment, systems) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on generic / general-purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving check in information and its steps of receiving, via a communications interface, check-in information for a flight from an airport for at least one passenger at the central departure control system; wherein the central departure control system includes a communications interface and is arranged to receive check-in information for a flight from an airport for at least one passenger via a communications network are recited at a high level of generality (i.e. as a general means of gathering check-in data for subsequent forming), and amounts to mere data gathering / transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system and local departure control system, communications network, terminal, and communications interface (generic computers / general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (i.e. obtaining data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending / transferring passenger data messages and its steps of sending the passenger data message from the central departure control system to the respective local departure control system for the flight; upon restoration of communications with the central departure control system: transferring the passenger data message back to the central departure control systems; sending the passenger data message from the central departure control system to the respective local database for the flight; wherein the central departure control system sends the passenger data message via a communications network to the respective local departure control system for the flight; wherein the central departure control system includes a communication interface and is arranged to… send the passenger data message via a communications network to the respective local departure control system for the flight; wherein the local departure control systems are configured to… upon restoration of communications with the central departure control system: transfer the passenger data message back to the central departure control systems; sending, from the central departure control system, a first passenger data message of the plurality of passenger data messages to a first local departure control system for a first flight and a second passenger data message of the plurality of passenger data messages to a second local departure control system for a second flight are recited at a high level of generality (i.e. as a general means of transmitting check-in data, as a general means of transmitting passenger data messages), and amounts to mere transmitting / outputting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system, communication interface, local departure control system / first local departure control system, communications network (generic computers / general-computer component) are only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process (i.e. communicating data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing / deleting and its steps of temporarily storing the passenger data message at the local departure control system; deleting the passenger data message; storing the passenger data message at the local database; the local departure control systems each comprising… a store for storing the received passenger data messages; storing the passenger data message in a secure database at the local departure control system; providing access to the passenger data message stored in the secure database; temporarily storing the first passenger data message at the first local departure control system; and temporarily storing the second passenger data message at the second local departure control system are recited at a high level of generality (i.e. as a general means of recording the formed passenger data message, a general means of storing passenger information), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the local departure control system / local database / first local departure control system / second local departure control system, secure database (general computers, general computer components) are only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing / deleting more than using computers as a tool to perform an otherwise manual process (i.e. storing data, record keeping).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving a data / health signal and its steps of a data signal or a health signal not being received from the central departure control system for a predetermined period of time are recited at a high level of generality (i.e. as a general means of gathering data for subsequent recognizing / determining non-availability), and amounts to mere data gathering / data transmission, which are forms of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system, local departure control system (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. obtaining data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving a message that the central departure system is unavailable (claim 16) and its step of check in equipment… receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility is recited at a high level of generality (i.e. as a general means of gathering data for subsequent reconfiguration and checking-in), and amounts to mere data gathering / data transmission, which are forms of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the check-in equipment (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. obtaining data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of providing access (claim 28) and its step of providing access to the passenger data message stored in the secure database to systems connected to the local airport network for the local departure control system to assume responsibility is recited at a high level of generality (i.e. as a general means of retrieving the formed passenger data message), and amount to mere electronic record keeping / retrieving data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the systems, secure database, local airport network (general computers, general computer components) are only being used as a tool in the access, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing access more than using computers as a tool to perform an otherwise manual process (i.e. retrieving data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating the boarding pass (claims 1, 10, 31) and its steps of communicating, via the terminal and over a local area airport network, the boarding pass of the passenger to the local departure control system; communicating, via the terminal and over a local area airport network, the boarding pass to the first local departure control system to validate the boarding pass based on the first local departure control system assuming responsibility for the flight are recited at a high level of generality (i.e. as a general means of transmitting boarding pass information for subsequent validating), and amounts to mere data transmission, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the terminal, local airport network, and local departure control system / first local departure control system (generic computers / general computer component) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process (e.g. communicating data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (central departure control system, local departure control system / local database / first local departure control system / second local departure control system, terminal, check-in equipment, systems, communications interface, store, secure database); adding high-level extra-solution and/or post-solution activities (data gathering, data storage, transmitting data); and generally applying the invention to a technological environment / field of use (networked computers, ships). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a central departure control system, local departure control system / local database / first local departure control system / second local departure control system, terminal, check-in equipment / other check-in equipment, systems  to perform forming / generating / recognizing / assuming responsibility / validating / receiving boarding passes / handling check-ins amount to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Furthermore, see the background of the Applicant’s specification ¶[0002-7], ¶[0034], ¶[0060] describing the typical nature of central DCS and local DCS, and commercial availability of both central and local DCS, and that the hardware and software components of the central DCS are well known. See ¶[0034], ¶[0038], ¶[0042] detailing terminals (e.g. airport terminals, check-in terminals) at such a high level that demonstrates that this element is sufficiently well-known that the specification does not need to describe the particulars in order to satisfy 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving check in information are recited at a high level of generality (i.e. as a general means of gathering check-in data for subsequent forming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system and local departure control system, communications network, terminal, and communications interface) in these steps merely represents using generic / general purpose computers and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). See the Applicant’s specification ¶[0060] describing the communications interfaces between the components as well-known.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending / transferring are recited at a high level of generality (i.e. as a general means of transmitting check-in data, as a general means of transmitting passenger data messages), and amounts to mere transmitting / outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system, communication interface, local departure control system / first local departure control system, communications network) in these steps merely represents using generic / general-purpose computers and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing / deleting are recited at a high level of generality (i.e. as a general means of recording the formed passenger data message), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. local departure control system / local database / first local departure control system / second local departure control system, secure database) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding receiving a data / health signal are recited at a high level of generality (i.e. as a general means of gathering data for subsequent recognizing / determining non-availability), and amounts to mere data gathering / data transmission, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system, local departure control system) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. receiving data, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0060] describing the communications interfaces between the components as well-known.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding receiving a message that the central departure system is unavailable (claim 16) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent reconfiguration and checking-in), and amounts to mere data gathering / data transmission, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. check-in equipment) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. receiving data, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing access are recited at a high level of generality (i.e. as a general means of retrieving the formed passenger data message), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the systems, secure database, local airport network) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. retrieving data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, (Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating the boarding pass (claims 1, 10, 31) are recited at a high level of generality (i.e. as a general means of transmitting boarding pass information for subsequent validating), and amounts to mere data transmission, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the terminal, local airport network, and local departure control system / first local departure control system) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0060] describing the communications interfaces between the components as well-known.  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use or technological environment, and using general computer components in extra-solution capacities such as data gathering / transmitting data / data storage. At best, the claims are more directed towards solving a business / entrepreneurial problem (i.e. how to complete passenger check-in processes preparing passenger validation information for boarding and distribute the information to parties that may assume responsibility of flight activities including check-in and validating boarding passes) that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem with a particular, technical solution. See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 16, 28, 31 and further considering the addition of dependent claims 3-9, 18-24. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 3-6, and 18-21: These claims include additional elements, claimed at a high level of detail and referring to the extra-solution sending / receiving / storing limitations of the independent claims, and also do not provide a practical application or significantly more. Also, these limitations represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7-9, and 22-24: These claims merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 10, 16, 28, 31 and the dependent claims 3-9, 18-24, and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-10, 16, 18-24, 28, 31 are ineligible.

Novelty / Non-Obviousness
Claims 1, 3-10, 16, 18-24, 28, and 31 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests the combination of all features together (e.g. receiving check-in information…, forming a passenger data message…, sending the passenger data message…, storing the passenger data message…, recognizing a non-availability of communications…, assuming responsibility…, handling check-ins…, reconfiguring check-in equipment…, receiving  via a terminal separate from the local departure control system a boarding pass…, communicating the boarding pass over the airport network…, validating the boarding pass…, upon restoration transferring…, deleting the passenger data message…) as recited in claim 1, and similarly recited in claims 10, 16, 28, and 30.
The closest prior art of Kabilov (WO 2017/037234) details a central DCS controlling departure of a flight, the central DCS receiving check-in information for a passenger, sending and receiving data between a local DCS and central DCS associated with flights and passengers, temporarily storing the passenger data message at the local DCS and deleting it after the passenger boards, detecting when a communication signal between a local and central DCS is broken and prompting the local DCS to assume control of flight tasks, receiving the boarding pass at check-in and at a barrier unit coupled to the airport DCS, communicating via the terminal over a local airport network the boarding pass of the passenger to the local DCS when the local DCS has assumed responsibility, validating the boarding pass, and managing counter check-in and kiosk check-in activities involving the synchronization of data in real-time when connected, and transfer passenger and flight data from the local DCS back to the central DCS when the connection is restored (Kabilov Fig 1, pg. 5 ¶1, pg. 7 ¶3, pg. 10 ¶3, pg. 23 ¶3, pg. 24 ¶2 through pg. 25 ¶1, pg. 28 ¶1-3, pg. 35 ¶1-3, pg. 39 ¶3 through pg. 40 ¶3).  However, Kabilov does not explicitly state the data / health signal not being received within a predetermined period of time to recognize non-availability, reconfiguring check-in equipment, and terminals are separate from the local departure control system.
The prior art of Hurley (2011/0231212 A1) details central DCS controlling departure of the flight, a local DCS, receiving check-in information for a flight from an airport from a central DCS, forming the check-in information of a passenger data message for the passenger that includes data to validate the passenger for boarding the flight for which the passenger is checked in, checking in the passenger, presenting a boarding pass at a terminal reader (Hurley Fig 8, ¶[0006], ¶[0087-90], ¶[0209-210], ¶[0216]).  However Hurley does not explicitly state the data / health signal not being received within a predetermined period of time to recognize non-availability, reconfiguring check-in equipment, terminals are separate from the local departure control system, and upon restoration transferring and deleting the passenger data message.
The prior art of Luna (2012/0331087 A1) details the health signal is not received within a predetermined period of time monitoring a heartbeat signal between remote systems and networked entities to indicate operational status, and the batch transfer of data transactions (Luna ¶[0010], ¶[0059], ¶[0276-278], ¶[0333-334]). Luna, does not explicitly state flight / check in / boarding pass features.
The prior art of Dersy (2017/0026473 A1) details that peripheral devices at airport terminals and departure gates including boarding pass scanners and gate readers communicating with airport terminals and external servers obtain information provided by the departure control systems, i.e. terminals that receive boarding passes are separate from the local departure control system (Dersy Fig 1, ¶[0002-4], ¶[0063], ¶[0070], ¶[0094]). However, Dersy does not explicitly state the data / health signal not being received within a predetermined period of time to recognize non-availability, reconfiguring check-in equipment, and upon restoration transferring and deleting the passenger data message.
The prior art of Niederhauser (CH710509 A2) details reconfiguring a check-in counter terminal and printer to communicate with an autonomous reserve DCS system instead of a remote DCS in the event of an interrupted coupling with the remote DCS, and printing boarding passes (Niederhauser ¶[0003], ¶[0010-11], ¶[0036-38], claim 9). However, Niederhauser does not explicitly state validating boarding passes, the data / health signal not being received within a predetermined period of time to recognize non-availability, and terminals are separate from the local departure control system.

The prior art of U.S. Department of Homeland Security “Frequently Asked Questions, U.S. Customs and Border Protection Receipt of Passenger Name Record (PNR) Data” (2013) details transferring passenger data messages; and passenger data messages are temporarily stored as complete records for six months, then depersonalized and stored for up to ten years (i.e. temporarily storing and deleted) (US Department of Homeland Security paragraph “4. Is sensitive data included in the PNR data transfer”, paragraph “8. How long will CBP store my PNR data”).  However, US Department of Homeland Security does not explicitly state technical details regarding local / central DCS, check-in, boarding pass validation, the data / health signal not being received within a predetermined period of time to recognize non-availability, terminals are separate from the local departure control system, and upon restoration transferring and deleting the passenger data message.
Thus, while the art on record teaches the claimed features individually across these references, the combination of all the features together as substantially required by independent claims 1, 10, 16, 28, and 31 is not rendered obvious combining Kabilov, Hurley, Luna, Dersy, Niederhauser, and U.S. Department of Homeland Security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628